DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 9, 12, 13 and 17 is/are objected to because of the following informalities:  
In claim 1, lines 3-4, the recitation “said flexible membranes” should read –said first and second flexible membranes--.
In claim 1, line 5, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an outer channel portion, an outer chamber portion, and an outer valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 1, line 7, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an inner channel portion, an inner chamber portion, and an inner valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 1, line 12, the recitation “said membranes” should read –said first and second flexible membranes--.
In claim 1, line 18, the recitation “said lower valve” should read –said lower valve portion--.
In claim 1, line 23, the recitation “bisections” should read –bisects--.
In claim 1, line 24, the recitation “said first and second membranes” should read –said first and second flexible membranes--.
In claim 1, lines 30, 32 and 35, all recitations of “said check valve assembly” should read –said at least one first check valve assembly--.
In claim 1, line 31, the recitation “said valve body” should read –said first valve body--.
In claim 9, line 2, the recitation “the entirety” should read –[[the]]an entirety--.
In claim 12, line 3, the recitation “said valve portion” should read –said inner valve portion--.
In claim 12, line 4, the recitation “said check valve assembly” should read –said at least one second check valve assembly--.
In claim 13, line 2, the recitation “said flexible membranes” should read –said first and second flexible membranes--.
In claim 13, line 4, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an outer channel portion, an outer chamber portion, and an outer valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 13, line 6, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an inner channel portion, an inner chamber portion, and an inner valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 13, line 17, the recitation “said lower valve” should read –said lower valve portion--.
In claim 13, line 23, the recitation “said channel portion of said outer surface of said first flexible membrane” should read –said outer channel portion 
In claim 13, line 24, the recitation “said channel portion of said inner surface of said second flexible membrane” should read –said inner channel portion 
In claim 13, line 26, the recitation “the distance” should read –[[the]]a distance--.
In claim 17, line 4, the recitation “said halves” should read –said first and second halves--.
In claim 17, line 5, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an outer channel portion, an outer chamber portion, and an outer valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 17, line 7, the recitation “a channel portion, a chamber portion, and a valve portion” should read –an inner channel portion, an inner chamber portion, and an inner valve portion--, to distinguish between the portions of the outer surface and the portions of the inner surface.
In claim 17, line 12, the recitation “said membranes” should read –said first and second flexible membranes--.
In claim 17, line 18, the recitation “said lower valve” should read –said lower valve portion--.
In claim 17, line 19, the recitation “said valve portion” should read –said inner valve portion--.
In claim 17, line 21, the recitation “said valve portion” should read –said inner valve portion--.
In claim 17, line 22, the recitation “bisections” should read –bisects--.
In claim 17, line 24, the recitation “said chamber portions” should read –said inner chamber portions--.
In claim 17, line 26, the recitation “said channel portions” should read –said inner channel portions--.
In claim 17, line 29, the recitation “said valve portion” should read –said inner valve portion--.
In claim 17, lines 29-30, 32 and 35, the recitation “said check valve assembly” should read –said at least one first check valve assembly--.
In claim 17, line 31, the recitation “said valve body” should read –said first valve body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said valve portion of said first flexible membrane” in lines 19-20; however, the claim is unclear as to whether the recitation refers to the valve portion of the outer surface of the first flexible membrane or if the recitation refers to the valve portion of the inner surface of the first flexible membrane.  For the purpose of examination, it is assumed that the recitation “said valve portion” in claim 1, line 19, should read –said inner valve portion--, see also claim objections section 3a, above.
Similarly, claim 1 recites the limitation “said valve portion of said second flexible membrane” in lines 21-22; however, the claim is unclear as to whether the recitation refers to the valve portion of the outer surface of the second flexible membrane or if the recitation refers to the valve portion of the inner surface of the second flexible membrane.  For the purpose of examination, it is assumed that the recitation “said valve portion” in claim 1, line 21, should read –said inner valve portion--, see also claim objections section 3(c), above.
Claim 1 recites the limitation “said channel portion” in line 23; however, it is unclear as to if this recitation refers to one of the channel portions of the inner and outer surfaces of the first and second flexible membranes or the middle channel portion of the third flexible membrane.  For the purpose of examination, it is assumed that the recitation “said channel portion” in claim 1, line 23, should read –said middle channel portion--.
Claim 1 recites the limitation “said chamber portions” in line 24; however, it is unclear as to if this recitation refers to the chamber portions of the inner surfaces of the first and second flexible membranes or the chamber portions of the outer surfaces of the first and second flexible membranes.  For the purpose of examination, it is assumed that the recitation “said chamber portions” should read –said inner chamber portions--, see also claim objections section 3(c), above.
Claim 1 recites the limitation “said channel portions” in line 26; however, it is unclear as to if this recitation refers to the channel portions of the inner surfaces or the outer surfaces of the first and second flexible membranes.  For the purpose of examination, it is assumed that the recitation “said channel portions” in claim 1, line 26, should read –said inner channel portions--, see also claim objections section 3(c), above.
Claim 1 recites the limitation “said valve portion” in line 29; however, it is unclear as to if this recitation refers to the valve portion of the inner surface or the outer surface of the first flexible membranes.  For the purpose of examination, it is assumed that the recitation “said valve portion” in claim 1, line 29, should read –said inner valve portion--, see also claim objections section 3(c), above.
Claim 6 recites the limitation “at least one chamber of the plurality of chambers comprises side portions located at a first distance, and a separate chamber of the plurality of chambers comprises side portions located at a second distance” in lines 1-4.  Distance is a measurement between two points or structures; however, the claim is unclear as to what point of reference the first and second distances are measured from.  For the purpose of examination, it is assumed that the recitation refers to a first width of a first chamber of the plurality of chambers being different from a second width of a separate (or second) chamber of the plurality of chambers.
Claims 10 and 11 recite the limitation “said fluid container” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that both recitations of “the outer surfaces of said fluid container” in claims 10 and 11 should read –the outer surfaces of first and second flexible membranes--.
Claim 12 recites the limitation “said valve portion of said second flexible membrane” in line 3; however, the claim is unclear as to if this recitation refers to the valve portion of the inner surface of the second flexible membrane or the outer surface of the second flexible membrane.  For the purposes of examination, it is assumed that the recitation “said valve portion” in claim 12, line 3, should read –said inner valve portion--, see also claim objections section 3(c), above.
Claim 13 recites the limitation “said channel portions of said first and second membranes” in line 39; however, the claim is unclear as to if this recitation refers to the channel portion(s) of the inner surface(s) or of the outer surface(s) of the first and second flexible membranes.  For the purpose of examination, it is assumed that the recitation “said channel portions of said first and second membranes” in claim 13, line 39, should read –said inner channel portions of said first and second flexible membranes--, see also claim objections section 3(r), above.
Claim 17 recites the limitation “said channel portions of said first and second membranes” in line 39; however, the claim is unclear as to if this recitation refers to the channel portion(s) of the inner surface(s) or of the outer surface(s) of the first and second flexible membranes.  For the purpose of examination, it is assumed that the recitation “said channel portions of said first and second membranes” in claim 17, line 39, should read –said inner channel portions of said first and second flexible membranes--, see also claim objections section 3(w), above.
Claims 2-5, 7-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2011/0266191 (“Im”).
Regarding claim 1, Im discloses (see figs. 2 and 3) a fluid container apparatus, inflatable by a compressed inert gas, for protecting a product therein, comprising: 
first (10) and second (20) flexible membranes superposed with each other, each of said flexible membranes including 
an outer surface (surface distal from third flexible membrane 400) having a channel portion (portion adjacent channel 200; see “outer channel portion” in annotated fig. 2, below), a chamber portion (portion of chamber 100 downstream of valve 400; see “outer chamber portion” in annotated fig. 2, below), and a valve portion (portion overlapping third flexible membrane; see “outer valve portion” in annotated fig. 2, below) disposed therebetween, and 
an inner surface (surface abutting third flexible membrane 400) having a channel portion (portion adjacent channel 200; see “inner channel portion” in annotated fig. 2, below), a chamber portion (portion of chamber 100 downstream of valve 400; see “inner chamber portion” in annotated fig. 2, below), and a valve portion (portion overlapping third flexible membrane; see “inner valve portion” in annotated fig. 2, below) disposed therebetween, 
wherein each of said portions of said outer surface correspond to like portions of said inner surface, each of said inner surfaces of said first and second flexible membranes are oriented to face each other (see figs. 2 and 4), 
and wherein said membranes are sealed along a periphery (see bond lines in illustration of fig. 3) having a channel inlet (see inlet to channel defined by 200, 310 and 300 in fig. 3) configured to receive the compressed inert gas; a third flexible membrane (400) including 
an upper surface (outer surface of folded membrane 400), and 
a lower surface (inner surface of folded membrane 400) having upper and lower valve portions (portions which respectively abut membrane 10 and 20; see fig. 4), and a middle channel portion (folded portion of membrane 400, which is not bonded to membranes 10 and 20; see “middle channel portion” in annotated fig. 4, below) disposed therebetween, said upper valve portion having an upper interior edge (see “upper interior edge” in annotated fig. 4, below), said lower valve having a lower interior edge (see “lower interior edge” in annotated fig. 4, below) disposed opposite said upper interior edge, 
wherein said upper valve portion operatively connects to said valve portion of said first flexible membrane, said third flexible membrane being folded (see V-shape 410 in fig. 4 and paragraph [0035]) so that said lower valve portion faces and operatively connects to said valve portion of said second flexible membrane, and wherein the folding of said third flexible membrane forms an apex (V-shape 410) that bisections said channel portion (see cross-section of fig. 4); 
at least one chamber (see “chambers” in annotated fig. 2, below) formed by said chamber portions of said first and second membranes and said upper surface of said third flexible membrane, 
a channel (200, 310 and portion of 300 upstream of membrane 400) formed by said channel portions of said first and second membranes, said middle channel portion of said third flexible membrane, and said channel inlet; and 
at least one first check valve assembly (check valve formed by membrane 400 permitting fluid flow from 310) including a first valve body formed by said upper valve portion of said third flexible membrane and said valve portion of said first flexible membrane, said check valve assembly further characterized by a plurality of upper bonded portions (see bonded portions illustrated in fig. 3) disposed within at least a portion of said valve body, 
wherein said check valve assembly is configured to allow compressed inert gas to flow from said channel to said at least one chamber (gas is allowed to flow through opening 320 into chambers 100) when the fluid container apparatus is being inflated, 
and wherein said check valve assembly inhibits the flow of compressed inert gas from said at least one chamber to said channel once the fluid container apparatus is inflated (see paragraph [0032]).

    PNG
    media_image1.png
    1217
    1365
    media_image1.png
    Greyscale
       
Regarding claim 2, Im discloses said channel (200, 310 and 300) is configured to supply the compressed inert gas to said at least one check valve (at least partially defined by 400) at a form pressure (pressure, which is higher than pressure of outside air).
Regarding claim 3, Im discloses said first and second flexible membranes (10 and 20) are bonded together at predetermined side portions (see bond lines illustrated in fig. 3) to form a plurality of chambers (see “chambers” in annotated fig. 2, above).
Regarding claim 4, Im discloses said plurality of chambers (see “chambers” in annotated fig. 2, above) form independent chambers configured to inhibit fluid communication between said plurality of chambers (check valve formed by membrane 400 prevents backflow of air through passages 310).
Regarding claim 5, Im discloses at least one of said side portions (see bond lines illustrated in fig. 3) further comprise a pathway (320) configured to allow fluid communication between adjacent chambers of the plurality of chambers (see “chambers” in annotated fig. 2, above).
Regarding claim 6, Im discloses at least one chamber of the plurality of chambers comprises side portions located at a first distance, and a separate chamber of the plurality of chambers comprises side portions located at a second distance, wherein said first distance differs from said second distance (see “chambers” in annotated fig. 2, above, having different widths, or distances between side portions).
Regarding claim 7, Im discloses at least one chamber of said plurality of chambers (see “chambers” in annotated fig. 2, above) further comprises a middle articulation point (see annotated fig. 3, below).

    PNG
    media_image2.png
    661
    688
    media_image2.png
    Greyscale

Regarding claim 8, Im discloses said middle articulation point (see annotated fig. 3, above) extends across a portion (bottom portion of passage 300, relative to the orientation of fig. 3) of said at least one chamber of said plurality of chambers (see “chambers” in annotated fig. 2, above).
Regarding claim 9, Im discloses said middle articulation point (see annotated fig. 3, above) extends across the entirety (an entire width of passage 300) of said at least one chamber of said plurality of chambers (see “chambers” in annotated fig. 2, above).
Regarding claim 12, Im discloses at least one second check valve assembly (check valve formed between membrane 400 and membrane 20) including a second valve body formed by said lower valve portion of said third flexible membrane (400) and said valve portion of said second flexible membrane (20), said check valve assembly further characterized by a plurality of lower bonded portions (portions where membrane 20 is bonded to membrane 10; see fig. 3) disposed within at least a portion of said second valve body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of US2002/0166788 (“Sperry”).
Regarding claim 17, Im discloses a fluid container apparatus, inflatable by a compressed inert gas, for protecting a product therein, comprising: 
a first flexible membrane (10) and a second flexible membrane (20) superposed with each other, each of said first and second flexible membranes including: 
an outer surface (surface distal from third flexible membrane 400) having a channel portion (portion adjacent channel 200; see “outer channel portion” in annotated fig. 2, below), a chamber portion (portion of chamber 100 downstream of valve 400; see “outer chamber portion” in annotated fig. 2, below), and a valve portion (portion overlapping third flexible membrane; see “outer valve portion” in annotated fig. 2, below) disposed therebetween, and 
an inner surface (surface abutting third flexible membrane 400) having a channel portion (portion adjacent channel 200; see “inner channel portion” in annotated fig. 2, below), a chamber portion (portion of chamber 100 downstream of valve 400; see “inner chamber portion” in annotated fig. 2, below), and a valve portion (portion overlapping third flexible membrane; see “inner valve portion” in annotated fig. 2, below) disposed therebetween, 
wherein each of said portions of said outer surface correspond to like portions of said inner surface, each of said inner surfaces of said first and second halves are oriented to face each other (see figs. 2 and 4), 
and wherein said membranes are sealed along a periphery (see bond lines in illustration of fig. 3) having a channel inlet (see inlet to channel defined by 200, 310 and 300 in fig. 3) configured to receive the compressed inert gas; 
a third flexible membrane (400) including 
an upper surface (outer surface of folded membrane 400), and 
a lower surface (inner surface of folded membrane 400) having upper and lower valve portions (portions which respectively abut membrane 10 and 20; see fig. 4), and a middle channel portion (folded portion of membrane 400, which is not bonded to membranes 10 and 20; see “middle channel portion” in annotated fig. 4, below) disposed therebetween, said upper valve portion having an upper interior edge (see “upper interior edge” in annotated fig. 4, below), said lower valve having a lower interior edge (see “lower interior edge” in annotated fig. 4, below) disposed opposite said upper interior edge, 
wherein said upper valve portion operatively connects to said valve portion of said first flexible membrane, said third flexible membrane being folded (see V-shape 410 in fig. 4 and paragraph [0035]) so that said lower valve portion faces and operatively connects to said valve portion of said second flexible membrane, and wherein the folding of said third flexible membrane forms an apex (V-shape 410) that bisections said channel portion (see cross-section of fig. 4); 
at least one chamber (see “chambers” in annotated fig. 2, below) formed by said chamber portions of said first and second membranes and said upper surface of said third flexible membrane, 
a channel (200, 310 and portion of 300 upstream of membrane 400) formed by said channel portions of said first and second membranes, said middle channel portion of said third flexible membrane, and said channel inlet; and 
at least one first check valve assembly (check valve formed by membrane 400 permitting fluid flow from 310) including a first valve body formed by said upper valve portion of said third flexible membrane and said valve portion of said first flexible membrane, said check valve assembly further characterized by a plurality of upper bonded portions (see bonded portions illustrated in fig. 3) disposed within at least a portion of said valve body, 
wherein said check valve assembly is configured to allow compressed inert gas to flow from said channel to said at least one chamber (gas is allowed to flow through opening 320 into chambers 100) when the fluid container apparatus is being inflated, 
and wherein said check valve assembly inhibits the flow of compressed inert gas from said at least one chamber to said channel once the fluid container apparatus is inflated (see paragraph [0032]).


    PNG
    media_image1.png
    1217
    1365
    media_image1.png
    Greyscale

Im discloses the fluid container apparatus being formed from two separate flexible membranes (10 and 20) bonded to one another; however, Im does not disclose the flexible membranes being formed as a continuous flexible membrane comprising a first half and a second half superposed with each other.
Sperry teaches (see paragraph [0033]) that a fluid container apparatus can either be formed from two separate flexible membranes (12 and 14), which are fused together, or a single continuous membrane, which is folded upon itself to form a first half (12) and a second half (14) superposed with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Im by configuring the flexible membranes to be formed from a single continuous membrane, which is folded upon itself to form a first half and a second half superposed with each other, as taught by Sperry, so as to have fewer parts needing assembly and sealing, thereby reducing the risks of fluid leakage from the fluid container apparatus.
Allowable Subject Matter
Claim(s) 10, 11, 13-15 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10 and 11, the closest prior art does not disclose or render obvious the fluid container apparatus wherein said middle articulation point forms a convex angle or a concave angle with respect to the outer surfaces, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claims 13-15, the closest prior art does not disclose or render obvious the method wherein said middle channel portion of said lower surface of said third flexible membrane is defined by the distance between said upper exterior edge of said first flexible membrane and said lower exterior edge of said second flexible membrane, in combination with the remainder limitations of the base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2008/0095474 discloses inflatable packaging having articulations in each of a plurality of fluid chambers.  US2003/0108699, US2008/0118680, US2007/0053615, US2008/0005846 and US2017/0369224 disclose inflatable packaging having a plurality of fluid chambers.  US60378552 discloses inflatable packing having a valve formed from a creased flexible membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753